Moyer, C.J.,
concurring. The majority opinion sets forth the procedure that should be followed in a case in which a capital defendant chooses to waive the presentation of mitigating evidence. I concur in the judgment rendered by the majority but write separately to express my concern for ensuring that this court has the information necessary to fulfill its statutory obligation in a capital case.
In this case, a competency evaluation was conducted prior to the trial, providing this court with some useful evidence in the record for the weighing process required by R.C. 2929.05. However, the majority decision leaves open the possibility that, in the future, we may be faced with a record that is either void of any mitigating evidence for this court to review or one that creates doubt as to the defendant’s competency to make an informed decision to waive the right to present mitigating evidence.
Relying on a past decision in State v. Tyler (1990), 50 Ohio St.3d 24, 29, 553 N.E.2d 576, 585, the majority refuses to hold that a competency evaluation must be performed in every case in which a defendant chooses to waive the presentation of mitigating evidence. I concur in the judgment in this case because a competency evaluation appears in the record. I am writing separately to express my opinion that a competency evaluation should be required in every case in which a defendant in a death penalty case instructs his or her attorney not to offer evidence in the mitigation phase of the trial.
*74Since Tyler was decided, we have again addressed the issue of whether a waiver of legal proceedings in a death penalty case calls into question the competency of the defendant. In State v. Berry (1997), 80 Ohio St.3d 371, 375, 686 N.E.2d 1097, 1101, we agreed that it is “ ‘very probable * * * that in every case where a death-row inmate elects to abandon further legal proceedings, there will be a possibility that the decision is the product of a mental disease, disorder, or defect.’ ” (Quoting Smith v. Armontrout [C.A.8, 1987], 812 F.2d 1050, 1057.) Waiving an opportunity to offer evidence that would mitigate the finding of guilt, when there is still a chance that a death penalty may be avoided, certainly cannot create a less compelling issue of competency than a decision to waive appeals after a well-fought battle to prevent imposition of the death sentence in the first place.
Absent a competency evaluation, neither the trial court nor this court on review will have sufficient evidence upon which it may base a competency determination. A colloquy among the judge, the defendant, and counsel, which is required by the majority opinion, is insufficient to determine competency under the applicable standard, because the standard goes beyond the general requirement of a knowing and intelligent waiver. Further, an evaluation would provide at least some evidence on the record that this court may use to fulfill its statutory duty under R.C. 2929.05 to independently weigh mitigating factors and aggravating-circumstances.
As noted by the majority, we have previously articulated a standard of competency that should be used when a capital defendant chooses to abandon any and all challenges to a death sentence, and I agree with the majority that it should be adopted as the applicable standard for determining competency to waive the presentation of mitigating evidence. A court must determine that the defendant has the mental capacity to understand the choice between life and death, to make a knowing and intelligent decision not to pursue the presentation of evidence, and to fully comprehend the ramifications of that decision, and possesses the ability to reason logically.
We should not assume that a judge can effectively make such a determination by conducting a mere colloquy in open court. The determination should be made by a licensed professional, trained in psychological analysis. Such a requirement would not only assure that a defendant does not inappropriately waive a statutory right; it would also prevent the circumstance in which a defendant who waived the opportunity to present mitigating evidence at trial later changes his or her mind on appeal, claiming to have been incompetent when the decision was made. To the extent that our decision in State v. Tyler is inconsistent with the suggested rule, I believe it should be overruled. For the foregoing reasons, I concur separately in the decision of the majority.